
	
		III
		112th CONGRESS
		1st Session
		S. RES. 78
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2011
			Mr. Crapo (for himself,
			 Mr. Risch, Mr.
			 Akaka, Mr. Alexander,
			 Ms. Ayotte, Mr.
			 Barrasso, Mr. Baucus,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bingaman,
			 Mr. Blumenthal, Mr. Blunt, Mr.
			 Boozman, Mrs. Boxer,
			 Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Burr, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coats, Mr.
			 Coburn, Mr. Cochran,
			 Ms. Collins, Mr. Conrad, Mr.
			 Coons, Mr. Corker,
			 Mr. Cornyn, Mr.
			 DeMint, Mr. Durbin,
			 Mr. Ensign, Mr.
			 Enzi, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Graham, Mr. Grassley,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mr. Hoeven, Mrs. Hutchison, Mr.
			 Inhofe, Mr. Inouye,
			 Mr. Isakson, Mr. Johanns, Mr. Johnson
			 of Wisconsin, Mr. Johnson of South
			 Dakota, Mr. Kerry,
			 Mr. Kirk, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Kyl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Lee, Mr. Levin,
			 Mr. Lieberman, Mr. Lugar, Mr.
			 Manchin, Mr. McCain,
			 Mrs. McCaskill, Mr. McConnell, Mr.
			 Menendez, Mr. Merkley,
			 Ms. Mikulski, Mr. Moran, Ms.
			 Murkowski, Mrs. Murray,
			 Mr. Nelson of Nebraska,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Portman, Mr. Pryor,
			 Mr. Reed, Mr.
			 Reid, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Rubio, Mr.
			 Sanders, Mr. Schumer,
			 Mr. Sessions, Mrs. Shaheen, Mr.
			 Shelby, Ms. Snowe,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Toomey,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Warner, Mr. Webb,
			 Mr. Whitehouse, Mr. Wicker, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Relative to the death of James Albertus
		  McClure, former United States Senator for the State of Idaho.
	
	
		Whereas James A. McClure served in the United States Navy
			 during World War II;
		Whereas James A. McClure served the state of Idaho as a
			 prosecuting attorney, a city attorney, a member of the Idaho state Senate, and
			 as a member of the United States House of Representatives;
		Whereas James A. McClure served the people of Idaho with
			 distinction for 18 years in the United States Senate;
		Whereas James A. McClure served the Senate as Chairman of
			 the Committee on Energy and Natural Resources in the Ninety-seventh through
			 Ninety-ninth Congresses and Chairman of the Senate Republican Conference in the
			 Ninety-seventh and Ninety-eighth Congresses;
		Whereas James A. McClure served his caucus as a founding
			 member and Chairman of the Senate Steering Committee in the Ninety-fourth
			 through Ninety-sixth and Ninety-ninth through One Hundredth Congresses: Now,
			 therefore, be it
		
	
		That the Senate has heard with
			 profound sorrow and deep regret the announcement of the death of the Honorable
			 James Albertus McClure, former member of the United States Senate.
		
	
		That the Secretary of the Senate
			 communicate these resolutions to the House of Representatives and transmit an
			 enrolled copy thereof to the family of the deceased.
		
	
		That when the Senate adjourns today,
			 it stand adjourned as a further mark of respect to the memory of the Honorable
			 James Albertus McClure.
		
